             Case 1:18-cv-01464-TNM Document 24 Filed 06/27/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                        )
 NATIONAL STUDENT LEGAL DEFENSE         )
 NETWORK,                               )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )                  Case No. 18-cv-1464 (TNM)
                                        )
 U.S. DEPARTMENT OF EDUCATION,          )
                                        )
                            Defendant. )
                                        )
                                        )


                                    JOINT STATUS REPORT

        Before the Court is a Complaint filed by Plaintiff National Student Legal Defense

Network against Defendant U.S. Department of Education (Education) pursuant to the Freedom

of Information Act, 5 U.S.C. § 552 (FOIA). Compl., ECF No. 1, June 21, 2018. The two FOIA

requests that form the basis of this lawsuit seek records related to Defendant’s communications

with Student Loan Servicers (Servicers) and the Student Loan Servicing Alliance (SLSA) largely

regarding federal preemption of state regulation of Servicers. Id. at ¶¶ 8, 15. The parties

respectfully submit this Joint Status Report:

        1.       On April 4, 2019, Defendant made its final production of records responsive to

Plaintiff’s FOIA requests. Defendant represents that it has completed production of all

responsive records. Defendant has produced a total of 2,076 pages of records responsive to

Plaintiff’s requests.

        2.       On April 24, 2019, Plaintiff raised concerns regarding Defendant’s application of

selected redactions under FOIA Exemption 5 (which protects certain inter- or intra-agency

correspondence and memoranda from disclosure, 5 U.S.C. § 552(b)(5)) to communications
            Case 1:18-cv-01464-TNM Document 24 Filed 06/27/19 Page 2 of 3



between Education officials and individuals not employed by the executive branch of the federal

government in an effort to resolve remaining issues in this matter without the need for summary

judgment briefing.

       3.       Defendant initially reported that it would endeavor to respond to Plaintiff’s

concerns with its position by June 1, 2019. See Joint Status Report, May 7, 2019, ¶ 4. Defendant

then reported that it would require until June 21, 2019 to respond to Plaintiff’s concerns with its

position. See Joint Status Report, June 7, 2019, ¶ 3. Defendant has not responded to Plaintiff’s

concerns with its position. As Defendant’s counsel is retiring, Defendant will now require until

July 12, 2019 to respond to Plaintiff’s concerns with its position.

             a. Plaintiff’s Statement: Plaintiff believes that Defendant’s redactions under

                Exemption 5 are unreasonable. 1 Plaintiff has provided Defendant with a

                substantial explanation of its concerns with these redactions and has agreed to

                multiple extensions of time for Defendant to respond to those concerns. Plaintiff

                believes that it may be appropriate to set a schedule for summary judgment

                briefing in the next Joint Status Report if the parties are not able to make any

                progress toward resolving these contested issues.

       4.       The parties propose to confer regarding the contested issues in this matter and file

a further Joint Status Report on or before July 18, 2019, updating the Court on the status of the

parties’ negotiations and making recommendations for further proceedings, including, if

necessary, a proposed schedule for summary judgment briefing.




1For example, Plaintiff has pointed out that Defendant has redacted communications between
Education officials and a registered lobbyist for Navient Corporation under Exemption 5.
                                                  2
         Case 1:18-cv-01464-TNM Document 24 Filed 06/27/19 Page 3 of 3




Dated: June 27, 2019

Respectfully submitted,

 /s/ Daniel A. McGrath                      JESSIE K. LIU,
 Daniel A. McGrath,                         D.C. BAR # 472845
 D.C. Bar No. 1531723                       United States Attorney

 AMERICAN OVERSIGHT                         DANIEL F. VAN HORN,
 1030 15th Street NW, B255                  D.C. BAR #924092
 Washington, DC 20005                       Chief, Civil Division
 (202) 897-4213
 daniel.mcgrath@americanoversight.org       /s/____________________________
                                            Wyneva Johnson
 Counsel for Plaintiff                      D.C. Bar No. 278515
                                            Assistant United States Attorney
                                            District of Columbia
                                            555 Fourth St., N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2518
                                            wyneva.johnson@usdoj.gov

                                            Counsel for Defendant




                                        3
